DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-20 are allowable. The restriction requirement between inventions I, II, and III, as set forth in the Office action mailed on 6/29/2021, has been reconsidered in view of the allowability of claims to the elected invention (claims 1-12) pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 6/29/2021 is withdrawn.  Claims 13-16 and 17-20, directed to inventions II and III, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/1/2019 was considered by the examiner.
Drawings
The drawings were received on 5/1/2019.  These drawings are acceptable.
Reasons for Allowance/Examiner’s Comments
	Regarding Claim 1, Tonar et al. (US 2012/0243093) discloses a system (Fig. 2) comprising: 
a sensor window (Fig. 2, lens cover 20, Paragraph 0083); 
a sensor (Fig. 2, light sensor 12, Paragraph 0081) having a field of view through the sensor window; 
a piezoelectric vibrator (Fig. 2, piezoelectric transducer 16, Paragraph 0082) positioned to impart vibrations to the sensor window; and
Kawai (US 2010/0158501) further discloses
a computer (Fig. 1, 101 and 121) communicatively coupled to the sensor (Fig. 1, CCD 117) and the piezoelectric vibrator (Fig. 1,120 a and 120b, Paragraph 0057);
wherein the computer is programmed to 
instruct the piezoelectric vibrator to vibrate the sensor window with vibrations following a vibration profile (Paragraphs 0088-0093, Fig. 8).
However neither Tonar nor Kawai disclose “identify a type for an obstruction of the sensor window based on data from the sensor; and … the vibration profile having at 
Additionally, neither Ji et al. (US 2014/0132821), Ji et al. (US 9,041,859), Ji et al. (US 8,638,391), Ji et al. (US 2012/0050609), Hattori et al. (US 2011/0073142), Urakami (US 7,969,500), Urakami (US 2008/0297641), Kawai (US 8,253,838), Miyazawa (US 8,339,510), Matsumoto (US 2011/0317264), Okazaki et al. (US 2009/0257123), Bretagnol et al. (US 11,079,592), Bretagnol (US 2019/0162953), Li et al. (US 10,071,400), Li et al. (US 2017/0361360), Crotzer (US 5,910,700), Hamano (US 8,089,554), Hamano (US 2010/0013962), Kawai (US 8,011,837), Kawai (US 2010/0158501), Fujimoto (US 8,075,143), Fujimoto (US 2007/0223966), nor the prior art of record, disclose the deficiencies of Tonar and Kawai.
Regarding Claim 13, Kawai (US 2010/0158501) discloses a computer (Fig. 1, 101 and 121) comprising a processor and a memory storing instructions executable by the processor (Paragraphs 0092 and 0108), 
Tonar et al. (US 2012/0243093) discloses
a sensor (Fig. 2, light sensor 12, Paragraph 0081) having a field of view (Paragraph 0081, wide angle view) through the sensor window (Fig. 2, lens cover 20, Paragraph 0083); and instruct a piezoelectric vibrator to vibrate the sensor window (Fig. 2, piezoelectric transducer 16, Paragraph 0082) 
Kawai (US 2010/0158501) further discloses with vibrations following a vibration profile (Paragraphs 0088-0093, Fig. 8), 
However neither Tonar nor Kawai disclose “to: identify a type for an obstruction of a sensor window based on data from a sensor … the vibration profile having at least 
Additionally, neither Ji et al. (US 2014/0132821), Ji et al. (US 9,041,859), Ji et al. (US 8,638,391), Ji et al. (US 2012/0050609), Hattori et al. (US 2011/0073142), Urakami (US 7,969,500), Urakami (US 2008/0297641), Kawai (US 8,253,838), Miyazawa (US 8,339,510), Matsumoto (US 2011/0317264), Okazaki et al. (US 2009/0257123), Bretagnol et al. (US 11,079,592), Bretagnol (US 2019/0162953), Li et al. (US 10,071,400), Li et al. (US 2017/0361360), Crotzer (US 5,910,700), Hamano (US 8,089,554), Hamano (US 2010/0013962), Kawai (US 8,011,837), Kawai (US 2010/0158501), Fujimoto (US 8,075,143), Fujimoto (US 2007/0223966), nor the prior art of record, disclose the deficiencies of Tonar and Kawai.
Regarding Claim 17, Tonar et al. (US 2012/0243093) discloses a method comprising:
a sensor (Fig. 2, light sensor 12, Paragraph 0081) having a field of view (Paragraph 0081, wide angle view) through the sensor window (Fig. 2, lens cover 20, Paragraph 0083); and instructing a piezoelectric vibrator to vibrate the sensor window (Fig. 2, piezoelectric transducer 16, Paragraph 0082) 
Kawai (US 2010/0158501) further discloses with vibrations following a vibration profile (Paragraphs 0088-0093, Fig. 8), 
However neither Tonar nor Kawai disclose “identifying a type for an obstruction of a sensor window based on data from a sensor … the vibration profile having at least one of frequency or phase velocity chosen according to the identified type of obstruction”.
.
Claims 1-20 are allowed.  
The following is a statement of reasons for the indication of allowable subject matter: with respect to the allowable subject matter, none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103.
Specifically regarding the allowability of independent claim 1:  The prior art of record does not disclose or suggest a system comprising “identify a type for an obstruction of the sensor window based on data from the sensor; and … the vibration profile having at least one of frequency or phase velocity chosen according to the identified type of obstruction”, along with other claim limitations, is not disclosed or suggested by the prior art of record.  Claims 2-12 are allowable due to pendency on independent claim 1.
Specifically regarding the allowability of independent claim 13:  The prior art of record does not disclose or suggest a computer comprising “to: identify a type for an 
Specifically regarding the allowability of independent claim 17:  The prior art of record does not disclose or suggest a method comprising “identifying a type for an obstruction of a sensor window based on data from a sensor … the vibration profile having at least one of frequency or phase velocity chosen according to the identified type of obstruction”, along with other claim limitations, is not disclosed or suggested by the prior art of record.  Claims 18-20 are allowable due to pendency on independent claim 17. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R ALEXANDER whose telephone number is (571)270-7656.  The examiner can normally be reached on M-F 8:30 AM- 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WILLIAM R ALEXANDER/           Primary Examiner, Art Unit 2872